Opinion issued April 17, 2003

 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00060-CV
____________

CALVIN FREEMAN AND KARMAN FREEMAN AND ALL OCCUPANTS,
Appellants

V.

GUSTAVO GUZMAN, Appellee



On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 783,996



O P I N I O N
 According to information provided by the district clerk, this is an appeal from
a judgment signed on January 13, 2003.  The notice of appeal was filed on January
17, 2003. 
	On March 27, 2003, the Court issued an order stating as follows:

Appellant has not paid the appellate filing fee of $125.  See Tex. R. App.
P. 5; Order Regarding Fees Charged in Civil Cases in the Supreme
Court and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. July
21, 1998).  Unless within 15 days of the date of this Order appellant
pays such filing fee to the Clerk of this Court, the appeal will be
dismissed.  See Finley v. J.C. Pace Ltd., 4 S.W.3d 319, 321-22 (Tex.
App.- Houston [1st Dist.] 1999) (order); Negrini v. Smith, Nelson &
Clement P.C., 998 S.W.2d 362, 363 (Tex. App.- Houston [1st Dist.]
1999, no pet.).  

	To date, appellants have not paid the filing fee.
	Accordingly, appellants' appeal is dismissed for want of prosecution. 
See Tex. R. App. P. 37.3(b); 5; 42.3(b). 
PER CURIAM
Panel consists of Justices Hedges, Alcala, and Hanks.